Case 3:16-cr-00082-CHB-LLK Document 420 Filed 11/08/19 Page 1 of 3 PageID #: 2518




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION
                                     (electronically filed)

  UNITED STATES OF AMERICA                                                               PLAINTIFF

  V.                                                                   CASE NO. 3:16-CR-82-CHB

  ISMAEL GONZALEZ                                                                      DEFENDANT

                                  DEFENDANT GONZALEZ’S
                                 SENTENCING MEMORANDUM

         Comes the defendant, Ismael Gonzalez, through counsel, and respectfully urges this

  Court to accept the plea offer entered into between him and the United States, in all of its

  aspects, including the understanding that Mr. Gonzalez would not be subjected to any sentencing

  enhancements. Specifically, Mr. Gonzalez requests that the Court not adopt the Presentence

  Investigation Report’s (“PSR”) recommendation that Mr. Gonzalez receive a 3-level increase as

  a manager or supervisor. This objection was made to the PSR, but remains unresolved.

         During plea negotiations, the parties agreed that sentencing enhancements would not be

  sought. The agreed upon sentence is within the Guideline range when the enhancement is not

  applied. The offense conduct agreed to by the parties and admitted by the defendant does not

  include any facts that would support a finding that Mr. Gonzalez was a manager or supervisor.

  The PSR states that the offense conduct was obtained from the government (who have agreed not

  to seek enhancements), the Criminal Complaint, and the plea agreement (which does not include

  language in support of the enhancement). It thus appears that the determination that Mr.

  Gonzalez was a manager or supervisor was made by reference to the Criminal Complaint. While

  the use of Criminal Complaints to justify Guidelines enhancements has not been litigated at the

  appellate level, the use of such documents for determination of ACCA qualification at sentencing
Case 3:16-cr-00082-CHB-LLK Document 420 Filed 11/08/19 Page 2 of 3 PageID #: 2519




  has been found to be unconstitutional as the Complaints are not considered factually reliable

  enough to support that sentencing enhancement. “This Court has cautioned against relying on a

  PSR's description of the factual circumstances underlying a prior conviction in determining a

  defendant's eligibility for a sentence enhancement, likening it to descriptions that one might

  expect to find in a police report or application for criminal complaint.” United States v.

  Ferguson, 681 F.3d 826, 832 (6th Cir. 2012). A Guidelines sentencing enhancement is not

  mandatory, and thus is not subject to the same Constitutional protections as a statutory

  mandatory minimum, but the implication as to the factual reliability of Criminal Complaints is

  relevant to Mr. Gonzalez’s situation.

          In responding to the PSR objection, the probation officer cited the Judiciary’s Monograph

  107. Defense counsel does not have access to the current Monograph, but the 2006 version has

  been cited and archived and is available on-line, courtesy of the Ninth Circuit, at

  <http://cdn.ca9.uscourts.gov/datastore/library/2013/02/26/Horvath_presentence.pdf>. The 2006

  edition contains the same language as cited by the probation officer. The available Monograph is

  cited for context and response as persuasive and instructional for approaching this matter. The

  Monograph has a section addressing the standard of proof: “Some information may be obtained

  from highly reliable sources, while other information may be highly speculative and potentially

  damaging to the defendant, particularly when such information cannot be independently verified

  and is not particularly relevant to sentencing [...] it is important that the probation officer

  distinguish between information that is factual, inferred, or alleged.” (Publication 107, p. III-2).

          A finding by this Court that Mr. Gonzalez was a manager or supervisor would have a

  serious detrimental impact on Mr. Gonzalez. When the crime of conviction involves heroin or

  methamphetamine, as in this case, the a finding by the sentencing court that the defendant was a



                                                     2
Case 3:16-cr-00082-CHB-LLK Document 420 Filed 11/08/19 Page 3 of 3 PageID #: 2520




  manager or supervisor disqualifies the defendant from taking advantage of incentives for success

  under the FSA. (See, FSA Law, Section 101, Subsection 3632(d)(4)(D) Ineligible Prisoners).

  This disqualification was a significant part of the plea negotiations in this case. According to the

  Criminal History section of the PSR, Mr. Gonzalez has been incarcerated one time prior to the

  instant offense. He served seventeen months on a federal felony conviction for aiding and

  abetting the possession of cocaine in 2005. Mr. Gonzalez does not appear to be a hardened

  criminal and would be in an excellent position to take advantage of the First Step Act and all it

  offers to help inmates become healthy, productive members of society. One entry in the PSR

  stands to undermine that intent bargained for by the parties. Paragraph 43 suggests that, based on

  conclusory language contained in the Criminal Complaint, Mr. Gonzalez was a manager or

  supervisor. Mr. Gonzalez urges, and respectfully requests, that this Court not adopt that finding.

  Such a finding would not affect the agreed upon sentence, but would serve to exclude Mr.

  Gonzalez from beneficial First Step Act programs.

         WHEREFORE, Mr. Gonzalez requests this Honorable Court to accept the plea deal and

  sentence him as agreed to by the parties.

                                                                /s/ Tricia Lister_______________
                                                                Tricia Lister
                                                                600 West Main Street, Suite 100
                                                                Louisville, Kentucky 40202
                                                                (502) 540-5700

                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on November 8, 2019, the foregoing motion was
  electronically filed with the Clerk of the Court by using the CM/ECF system, which will
  send a notice of electronic filing to all of the attorneys of record.

                                                                /s/ Tricia Lister____
                                                                Tricia Lister




                                                   3
